 Case: 4:21-cv-00755-JAR Doc. #: 57 Filed: 07/26/21 Page: 1 of 2 PageID #: 651


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

       CHAMPION SALT, LLC,                       )
                                                 )
                  Plaintiff,                     )
                                                 )
             v.                                  )           Case No. 4:21-CV-00755-JAR
                                                 )
       MARK J. ARTHOFER, et al.,                 )
                                                 )
                  Defendants.                    )

                                             ORDER

       This matter came before the Court for an in-person hearing on Plaintiff Champion Salt,

LLC’s (“Champion”) Motion for Preliminary Injunction on July 23, 2021. Also pending before

the Court and discussed at the July 23, 2021 hearing are Defendants’ Motion for Protective Order

Regarding Deposition and to Quash Third Party Subpoenas (Doc. 20) and Champion’s Motion for

Contempt and to Enforce Temporary Restraining Order. (Doc. 22). The parties appeared and

evidence was adduced. Because the hearing could not be completed on July 23, 2021, it will be

continued on August 11, 2021 at 11:00 A.M. For the reasons stated on the record and those

provided previously during the hearing on Champion’s Motion for Temporary Restraining Order,

the Court finds good cause to continue the temporary restraining order (Doc. 18) in full force and

effect until completion of the preliminary injunction hearing.


       Accordingly,

       IT IS HEREBY ORDERED that the hearing on Plaintiff Champion Salt, LLC’s Motion

for Preliminary Injunction shall continue on August 11, 2021 at 11:00 A.M. in the courtroom of

the undersigned. The parties shall identify any witnesses who will appear by live videoconference

no later than August 9, 2021 at 12:00 P.M.
 Case: 4:21-cv-00755-JAR Doc. #: 57 Filed: 07/26/21 Page: 2 of 2 PageID #: 652


       IT IS FURTHER ORDERED that the Court finds good cause to continue the temporary

restraining order (Doc. 18) in full force and effect until completion of the preliminary injunction

hearing.



       Dated this 26th day of July, 2021.


                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
